DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0086715) in view of Harada et al. (US 2013/0228717).
Regarding claims 1-4 and 10-12, Lin discloses comprising a metal magnetic powder and a resin [0054], wherein the metal magnetic powder shows a particle diameter within the claimed range including metal magnetic powder having a particle diameter of 25.0 µm or more (claims 8-13), when d10 is 10% particle diameter from smaller size in a cumulative particle size distribution of the metal magnetic powder, d10 for the first magnetic powder is 8-26 µm and d10 for the second magnetic powder is 0.5-1.7 µm [0047].  However, Lin fails to explicitly disclose that the metal magnetic powder with a diameter of less than 1 µm of the second magnetic powder is at least partially surface-coated with alkaline earth metal.  
Harada discloses a dust core comprising of first and second magnetic particles, wherein the second magnetic particles that is smaller than 1 µm is coated with a coating part of alkaline earth metal such as Mg [0057 and 0059].  Further, since Harada discloses a coating part coating the metal magnetic particles comprises of an alkaline earth metal [0059], this reads upon the claimed amount of the alkaline earth metal is 10.0 mass% or more including 25 mass% or more per claim 12, when a total amount of metal element included in the coating part is 100 mass%.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s second magnetic particles with a diameter of less In re Malagari, 182 USPQ 549.  
Regarding claims 6 and 13-14, Lin discloses the diameter of the metal magnetic particle as set forth above and Harada discloses the coating material has a thickness of 0.1-100 nm [0068], Lin in view of Harada fails to explicitly disclose the Sc/Sm ratio as presently claimed.  
However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention was made to optimize area ratio between metal magnetic particles and the coating since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to 
	Regarding claims 7-8, Lin fails to disclose additional insulating material as presently claimed.  Harada discloses Si oxide as the coating material ([0028, 0059-0060, 0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s coating to additionally include Si oxide, as suggested by Harada, in order to increase the resistance of the magnetic particles [0059].
	Regarding claim 9, Lin discloses that the metal magnetic powder is Fe [0051].
Regarding claims 15-18.  Lin in view of Harada fails to explicitly disclose a rust area ratio.  However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize rust area ratio since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the rust area ratio in order to obtain suitable corrosion resistance dependent on what the end use and application of dust core was used for. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785         

/Holly Rickman/Primary Examiner, Art Unit 1785